Title: To Thomas Jefferson from John Barnes, 28 August 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir, 
                     George Town 28 Augt. 1805.
                  
                  Your Esteemed favr. 23d. Answering Mr Madisons intention, drawing upon me, for your part of the wines lately imported at N York shall be duly honored—as well, your proposed draft in favr M Reibelt for $150.
                  The Presidents inclosed Note, for—750—dated 11 Sepr. in lieu of the one of same date for 500—will also be duly Attended too.—Mr LeMaire, had discharged the servants wages before I could have recieved any Monies at W. Bank and when recieved—I askd him how much he wanted. his Ansr. was—3 or 400—when I tendered him the former Amnt. I told him—whenever more was wanted it was at his service—with which he was perfectly satisfied—and my only reason why! I preferred paying the $300—was, lest any unexpected Claim—or demand might interfere—between the present, & 6 Sepr—while my own Bank (from a remittance & paymts made)—was reduced to a mere trifle—The Presidents bala. $139.97. still rests, in W. Bank to the Presidents Credit, & sole use, I shall inform Mr Dougherty respecting Mr Andrews Ornaments—waiting your return 2d. Octr.
                  with congratulations on your plentifull Crops—while here the complaints of a continued drouth is become general & much to be lamented—indeed! 
                  with the greatest Respect, I am, the Presidents—most Obedt. & very huml servant,
                  
                     John Barnes.
                  
                  
                     PS. speaking to Mr LeMaire abt. the portable Soup, it is entirely in his province. & will make it of the 1st. quality—
                  
               